DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on December 7, 2021 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on January 10, 2022. Claims 1, 4-5, 12, 14, 22, 31, 34-35, 42, 44, 51 and 60 have been amended; claims 7 and 37 have been cancelled; claims 121-122 are new. Claims 1, 3-5, 12, 14, 20, 22, 31, 33-35, 42, 44, 49, 51, 60, 90 and 121-122 are currently pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response, filed January 10, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
5.	Claims Objections: in the Response, filed, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
6.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
7.	Claims Art Rejections: Applicants’ amendments with arguments filed January 10, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
s 1, 3-5, 12, 14, 20, 22, 31, 33-35, 42, 44, 49, 51, 60, 90, 121, and 122 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Zhang et al. (US 2019/0044775) and Kim (US 2015/0304994) are generally directed to various aspects of providing a reference signal transmission method, including determining, by a first device, at least one reference signal generation sequence corresponding to at least one frequency-domain resource group that is on a symbol carrying a reference signal and that is used to send the reference signal, where one frequency-domain resource group is corresponding to one reference signal generation sequence; and generating, by the first device, the reference signal based on the at least one reference signal generation sequence, and mapping the reference signal to a time-frequency resource whose time domain is the symbol and whose frequency domain is the at least one frequency-domain resource group; a terminal to transceiver an aperiodic sounding reference signal including receiving, via a higher layer signaling, two or more parameters for determining a time-frequency resource with which aperiodic sounding signal is transmitted, receiving, via PDCCH, an index designating a parameter set comprising a part of the parameters, receiving, via PDCCH, a signal triggering the aperiodic sounding reference signal, and transmitting the aperiodic sounding reference signal by frequency-hopping to a part of the frequency region within the overall frequency range of interest, frequency hopping being by means of the time-frequency resource corresponding to the parameter received via the higher layer signaling and the parameter included in the parameter set received via the PDCCH. 
However, in consideration of the claim amendments with arguments/remarks submitted on January 10, 2022, the information disclosure statement filed December 7, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

in a case where a subcarrier spacing is configured to be 0 or the subcarrier spacing is 15 KHz, configuring the value of Y as 1; 
in a case where a subcarrier spacing is configured to be 1 or the subcarrier spacing is 30 KHz, configuring the value of Y as 1; 
in a case where a subcarrier spacing is configured to be 2 or the subcarrier spacing is 60 KHz, configuring the value of Y as 1; 
in a case where a subcarrier spacing is configured to be 3 or the subcarrier spacing is 120 KHz, configuring the value of Y as 2; or 
in a case where a subcarrier spacing is configured to be 4 or the subcarrier spacing is 240 KHz, configuring the value of Y as 4,” as specified in claim 1. 
Similar limitations are included in claim 31.
Dependent claims 3-5, 12, 14, 20, 22, 33-35, 42, 44, 49, 51, 60, 90, 121, and 122 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473